Title: To Benjamin Franklin from Jonathan Williams, Jr., 12 August 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & hond sir
Nantes Augt 12 1782
The present serves only to inform you that agreable to the permission contained in Billy’s letter of the 23 June I have this day drawn on you for my advances to Prisoners in favour of Mr Grand as per accot on the other side amounting to £1697..10..0 which please to honour I inclose the original Vouchers to each charge.— I am as ever &c &c
His Excellency Doctor Franklin Passy
